Citation Nr: 1824713	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-42 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for loss of teeth due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1953 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska.  The Veteran submitted a notice of disagreement later in August 2015.  A statement of the case (SOC) was issued and the Veteran perfected a timely substantive appeal in December 2015.  

The Veteran initially requested a hearing before the Board via his December 2015 VA Form 9.  However, in May 2016, the Veteran submitted a written statement seeking to withdraw his request for a Board hearing.  Therefore, the Board considers the hearing request cancelled.  See 38 C.F.R. § 20.704 (2017).

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2017).  This appeal is limited to the issue of entitlement to service connection for compensation purposes as addressed in the August 2015 rating decision and December 2015 SOC.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted). Therefore, the claim of entitlement to service connection for a dental condition, for VA outpatient dental treatment purposes, is referred to the agency of original jurisdiction (AOJ) for any action deemed appropriate. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A SOC was issued in December 2015, continuing the denial of the Veteran's claim of entitlement to service connection for loss of teeth.  Subsequently, an August 2016 letter was received from the Defense Threat Reduction Agency, reflecting that the Veteran was a confirmed participant of Operation REDWING, a U.S. atmospheric nuclear test series conducted at the Pacific Proving Ground in 1956.  Dose estimates were given as follows: external gamma dose: 18 rem; external neutron dose: 0.5 rem; internal committed dose to the teeth (alpha): 0.3 rem; and internal committed dose to the teeth (beta+gamma): 2 rem.

Following the receipt of the dose estimate, VA examination was conducted in July 2017.  The VA examiner reported that while the total dose exposure was insufficient to cause direct damage to the teeth, it was impossible to state with certainty whether the level of exposure caused impairment of more susceptible oral tissues such as salivary glands, to impair salivary gland function or the consistency or content of his saliva, which could have altered susceptibility of the teeth and caused premature loss.  The examiner opined that it is at least as likely as not that the verified radiation exposure resulted in the loss of the Veteran's maxillary and mandibular teeth.  He noted that the Veteran's dentition is currently restored with cosmetic and functional maxillary and mandibular complete denture prostheses.

Here, the SOC was issued in December 2015.  The dose estimate and VA examination report were received by the RO in August 2016 and July 2017, respectively.  The appeal was later certified to the Board in February 2018.  Applicable VA regulations require that pertinent evidence received by the RO prior to the transfer of the matter to the Board must be referred to the AOJ for review and preparation of a supplemental SOC.  38 C.F.R. § 19.37 (2017).  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After conducting any additional development deemed necessary and in light of an August 2016 dose estimate and July 2017 VA examination report received by the RO after the issuance of the December 2015 statement of the case, readjudicate the claim of entitlement to service connection for loss of teeth due to exposure to ionizing radiation.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

